Citation Nr: 0311806	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  97-34 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for service-connected 
postoperative duodenal ulcer, currently evaluated as 20 
percent disabling.

3.  Entitlement to Department of Veterans Affairs (VA) 
nonservice-connected pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.  He also served from August 1969 to June 
1973, however, this period of service was terminated by a 
discharge under other than honorable conditions.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision by the VA No. Little 
Rock, Arkansas, Regional Office (RO).  In January 2001, the 
Board remanded this case.  The issue of whether new and 
material evidence had been received to reopen the claim of 
entitlement to service connection for PTSD is ready for 
appellate review.

The issues of entitlement to VA nonservice-connected pension 
benefits and an increased rating for service-connected 
postoperative duodenal ulcer, currently evaluated as 20 
percent disabling, are the subjects of the remand portion of 
this decision.  


FINDINGS OF FACT

1.  In an April 1993 decision, the RO denied service 
connection for PTSD.  

2.  Evidence submitted since the April 1993 decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1993 RO decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
1991).

2.  New and material evidence has not been received since the 
April 1993 decision; thus, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West  2002).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom., 
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
July 1998 rating decision; September 1998 statement of the 
case; April 1999 supplemental statement of the case; January 
2001 Board remand decision; and February 2003 supplemental 
statement of the case, of the reasons and bases for the 
denial of his claim.  In the Board's remand decision, the 
directives of VCAA were specifically addressed and the claim 
was returned to the RO for compliance with VCAA.  Thereafter, 
actions were taken by the RO in compliance with VCAA to 
include sending the veteran an October 2002 letter and the 
February 2003 supplemental statement of the case which also 
specifically addressed VCAA.  The Board concludes that the 
discussions in the rating decision, statement of the case, 
supplemental statements of the case, VCAA letter, and Board 
remand decision, informed the veteran of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, pertinent records have been obtained and the veteran 
has been examined.  The Board notes that the veteran referred 
to certain medical and Social Security Administration records 
which were thought to not be of record.  The veteran 
subsequently indicated that he did not have records with the 
Social Security Administration and his medical records were 
unavailable.  He also refused to cooperate on the most recent 
VA psychiatric examination.  The veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of his claim.  
In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran). 




New and Material Evidence

Service connection for PTSD was denied in a July 1985 rating 
decision.  The veteran appealed that determination to the 
Board.  The evidence then of record included the service 
medical records and service department records which do not 
show psychiatric impairment; a July 1981 VA examination 
report which does not address psychiatric impairment; a June 
1985 VA examination report which shows that the veteran had 
an antisocial personality disorder; Helena Hospital records 
dated in 1984 which do not address psychiatric impairment; VA 
medical records dated from 1980 through 1985 which do not 
address psychiatric impairment; testimony presented at an 
October 1985 hearing; and the veteran's written contentions.  

In an August 1986 decision, the Board denied service 
connection for PTSD based on a finding that the veteran did 
not have PTSD.  That decision is final.  38 U.S.C.A. 
§ 7104(b).

Thereafter, additional evidence was added to the claims file.  
This evidence consists of the following: a December 1986 VA 
examination report which does not address psychiatric 
impairment; a February 1987 statement from a VA physician 
which does not address psychiatric impairment; 1987 VA 
medical records which do not address psychiatric impairment; 
June 1987 hearing testimony which does not address 
psychiatric impairment; an August 1987 VA examination report 
which does not address psychiatric impairment; 1989 to 1990 
VA medical records which do not address psychiatric 
impairment; a May 1990 Va examination report which does not 
address psychiatric impairment; a VA hospitalization report 
dated from July to August 1990 which reflected a diagnosis of 
antisocial personality disorder; and the veteran's 
contentions.

In an October 1990 rating decision, service connection for 
PTSD was denied on the basis that the records did not show 
treatment for PTSD and were insufficient to show that PTSD 
was related to service.  The October 1990 RO decision which 
denied service connection for PTSD is final.  38 U.S.C.A. § 
7105.

Thereafter, additional evidence was added to the claims file.  
This evidence consists of the following: 1991 VA medical 
records which do not address psychiatric impairment; a March 
1992 VA examination report which shows that the veteran had 
an antisocial personality disorder and did not have PTSD; VA 
audiological, visual, feet, and stomach examination reports, 
dated in March 1992, which do not address psychiatric 
impairment;; 1991 to 1993 VA medical records which do not 
address psychiatric impairment; a February 1993 VA PTSD 
examination which showed that the veteran did not have PTSD; 
a March 1993 VA stomach examination report which does not 
address psychiatric impairment; and the veteran's 
contentions.

In an April 1993 rating decision, service connection for PTSD 
was denied on the basis that the records did not show that 
the veteran had PTSD.  The April 1993 RO decision which 
denied service connection for PTSD is final.  38 U.S.C.A. § 
7105.

The current petition to reopen the claim of service 
connection for PTSD was received in December 1997.  Since the 
April 1993 decision, additional evidence has been added to 
the claims file.  This evidence consists of the following: 
duplicate records of the July 1990 to August 1990 VA 
hospitalization; 1992 to 1993 VA medical records which do not 
address psychiatric impairment; Helena Regional Medical 
Center records which do not address psychiatric impairment; 
October 1993 VA visual, joints, audiological, and general 
medical examination reports which do not address psychiatric 
impairment; an October 1993 VA PTSD examination report which 
determined that a PTSD diagnosis could not be made at that 
time; 1997 VA medical records which do not address 
psychiatric impairment; a May 1997 VA stomach examination 
report which does not address psychiatric impairment; a 
January 1998 VA mental disorder examination which determined 
that the veteran did not currently have symptoms of PTSD; a 
January 1998 VA feet examination report which does not 
address psychiatric impairment; 1998 VA medical records which 
include a February 1998 notation that the veteran was 
depressed; hearing testimony from the veteran and his brother 
from a May 1998 RO hearing in which the veteran basically 
asserted that he has PTSD due to stressors he experienced in 
Vietnam and in which his brother asserted that the veteran 
currently has psychiatric impairment related to his service 
in Vietnam; hearing testimony of the veteran from a January 
1999 RO hearing in which he again basically asserted that he 
has PTSD due to stressors he experienced in Vietnam; a March 
1999 VA mental disorder examination in which the veteran 
refused to cooperate with the examiner and he was not 
diagnosed as having PTSD; a February 1999 VA general medical 
examination report which does not address psychiatric 
impairment; and the veteran's own contentions that he has 
PTSD due to stressors he experienced during service.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims ("the Court") Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998). 

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001. See 38 C.F.R. § 3.156(a).)

According to the Court, in order to reopen a previously and 
finally disallowed claim, there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In this case, the last final 
decision of record was the April 1993 rating decision.

The Board will review the evidence submitted since the April 
1993 final decision.  The duplicate records of the July 1990 
to August 1990 VA hospitalization are obviously not new to 
the record.  Likewise, the hearing testimony and written 
correspondence from the veteran regarding his contentions are 
duplicative of his prior statements of record in April 1993.  
Thus, that evidence is not new.  

Since the VA medical records dated from 1992 to 1993; the 
Helena Regional Medical Center records; the October 1993 VA 
visual, joints, audiological, and general medical examination 
reports; May 1997 VA stomach examination report; 1997 VA 
medical records; January 1998 VA feet examination; and 
February 1999 VA general medical examination report, do not 
address psychiatric impairment, they are not material to the 
veteran's claim.  

The October 1993 VA PTSD examination report determined that a 
PTSD diagnosis could not be made at that time.  Thus, that 
evidence is not material to the veteran's claim.  The January 
1998 VA mental disorder examination determined that the 
veteran did not currently have symptoms of PTSD.  Thus, that 
evidence is not material to the veteran's claim.  VA medical 
records dated in 1998 noted that the veteran was depressed in 
one notation, but there was no treatment or diagnosis of 
PTSD.  Thus, that evidence is not material to the veteran's 
claim. 

The veteran's brother also indicated that the veteran 
currently has psychiatric impairment related to his service 
in Vietnam.  The Board notes that the veteran's brother has 
not been shown to be a qualified medical professional.  Lay 
assertions of medical causation will not suffice to serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Moreover, the 
brother's statements are essentially cumulative of the 
veteran's statements.  

At the time of the last final decision of record, there was 
no competent evidence of a current diagnosis of PTSD.  
Likewise, in sum, the veteran has not submitted any competent 
evidence that shows that he currently has PTSD which would 
cure the prior evidentiary defects.  Accordingly, the Board 
finds that the additional evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  Stated differently, the 
veteran has not submitted new and material evidence.  
Accordingly, the Board concludes that new and material 
evidence has not been submitted since the RO's April 1993 
decision, thus, the claim of entitlement to service 
connection for PTSD is not reopened.


ORDER

The petition to reopen a claim of service connection for PTSD 
is denied.


REMAND

Further development is necessary pursuant to VCAA with regard 
to the issues of entitlement to VA nonservice-connected 
pension benefits and an increased rating for service-
connected postoperative duodenal ulcer.  

The RO should afford the veteran a VA gastrointestinal 
examination in order to determine the current level of 
severity of his duodenal ulcer disorder.  The Board also 
emphasizes to the veteran that the information to be obtained 
on VA examination is vitally important to resolving the 
issues on appeal; hence, any failure to report to a scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655.  This serves as 
notification of that regulation.

The veteran has been afforded VA examinations to assess the 
current level of severity of his current disabilities.  In 
compliance with VCAA, the Board is hereby informing him that 
if there is evidence disclosing that he is unemployable, he 
should submit that evidence.  

Under the circumstances of this case, additional development 
is necessary.  Accordingly, this matter is REMANDED for the 
following action:

1.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's duodenal ulcer disability.  All 
indicated tests should be completed. 

2.  The pension issue is held in abeyance 
pending the VA examination.

3.  If upon completion of the requested 
actions, the claims remain denied, the 
case should be returned after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



